Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        09-SEP-2022
                                                        08:26 AM
                                                        Dkt. 39 ODMR
                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 GARY A. CORDERY; and GROUP OF 30 INDIVIDUAL REGISTERED VOTERS,
                           Plaintiffs,

                                vs.

              STATE OF HAWAI#I OFFICE OF ELECTIONS,
                           Defendant.


                        ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the motion for reconsideration of
the August 29, 2022 Findings of Fact, Conclusions of Law, and
Judgment, which was filed on September 1, 2022, and the record,
including Plaintiff Gary A. Cordery’s letters filed after the
motion for reconsideration, this court has not overlooked or
misapprehended points of law or fact. See Hawai#i Rules of
Appellate Procedure (HRAP) Rule 40(b). Accordingly, it is
ordered that the motion for reconsideration is denied.
          It is further ordered that Plaintiffs’ second request
for an oral hearing pursuant to HRAP Rule 34(c) is also denied.
          DATED: Honolulu, Hawai#i, September 9, 2022.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins